DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 8/12/2022 has been entered. The claims 1, 2 and 9-14 have been amended. The claims 3 and 8 have been cancelled. The claims 1, 2, 4-7 and 9-14 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 8/12/2022 with respect to the claim 1 and similar claims have been considered but moot in view of the new ground(s) of rejection set forth in the current Office Action. 
Applicant’s arguments filed 8/12/2022 against the Vasquez reference with respect to the claim 1 and similar claims have been considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
Vasquez teaches the claim limitation: “determine a first depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets; 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the first depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space”. 
In Remarks, applicant argues that the depth buffer is never used with real world structures. The examiner cannot concur. 
The depth buffer is associated with the real pixels of the real image of the real structures such as the fish tank and/or the rock as the depth buffer is sized in accordance with the image of the real world including the 3D virtual model of the AR playset (Paragraph 0039-0047) wherein Vasquez teaches at Paragraph 0050 that an origin and reference frame within the AR playset is defined relative to one or more AR markers….the 3D virtual model representing the AR playset can be placed and oriented in the virtual world such that it coincides with the real world AR playset’s shape and structure. 
Vasquez teaches determining a first depth distance of the virtual fish 606 between the viewpoint position of the virtual camera and the virtual fish 606 using the plurality of AR markers, wherein a portion of the virtual fish 606 is not displayed in the mixed-reality image based on the first depth distance of the portion being located behind the rock 604. 
In other words, Vasquez teaches at Paragraph 0106 using a depth duffer to handle occlusion of virtual objects and at Paragraph 0111 that for each pixel of each virtual object, the corresponding pixel in the depth buffer is checked. If the depth buffer stores a distance value smaller than the distance from the camera to the virtual object currently being drawn, then that pixel of the virtual object is determined to be occluded. 
Vasquez teaches at FIG. 6E and Paragraph 0068-0070 that based upon the position/orientation information of the virtual model object and the position/orientation information of one or more other virtual objects, collisions and occlusions can be detected….the collision constraint is a situation when a virtual object collides with a physical object….the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space and in order to correctly depict the collision event, the arrows 506 may be drawn such that they appear embedded in the wall of the AR playset 512 and in order to correctly illustrate an occlusion interaction, the virtual fish 606 may be rendered without drawing in the area 607 occluded by the rock 604 to result in an AR image such as that shown in FIG. 6E. Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space. 
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez);
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 


Re Claim 1: 
Yuen/Sudol teaches a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space (e.g., Yuen teaches that the corner points of each of the fiducial markers in FIGS. 1-8 and Paragraph 0029 “each marker has a different black and white pixel pattern”. 
Sudol teaches at FIGS. 3-5 that a plurality of card markers 142 are detected in the digital representation 122), the plurality of feature point sets including identifiable information that allows identification of each of the plurality of feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships (Yuan teaches at Paragraph 0042 that the markers each have a unique pixel pattern that is observable by a camera and the parameter may be printed on the marker as text, numerical code, bar code, quick response and the markers may be placed in a real location to define the 3D model and at Paragraph 0044 that fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions. 
Sudol teaches at FIGS. 3-5 and column 15, lines 20-25 that the author of the trace track can shift position of one or more cards to change the arrangement, which in turn causes the tablet to instantiate a new version of the trace track and at column 11, lines 30-40 that the relative distance in the physical environment between two of markers 142 could be used to influence the interaction between the two corresponding AR primitives 126….arrangement attribute that influence the function by which AR primitives 126 are coupled could include relative proximity in arrangement 140, relative orientation in arrangement 140, location in arrangement 140, movement in arrangement 140); and 
the mobile terminal device is configured to: 
store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, stores arrangement position and posture information in the virtual space for each of the plurality of feature point sets arranged in the prescribed real space (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0054 that a model is computed using the 3D model parameters and the positions of the markers on the scene and the model is then textured using the background scene. The scene may also be saved for use later. 
Yuen teaches at Paragraph 0038 that the doll 622 is superimposed over a backdrop scene 640 and the backdrop may be retrieved from storage or an external source and at Paragraph 0041 that the 2D backdrop object 802 is applied as a texture to the model 804 and at Paragraph 0042 that the decoded pattern may be applied to a memory or storage to retrieve the parameters from memory. Yuen teaches at Paragraph 0046 that a pre-existing physical object may be selected as a marker and placed on the scene such as the doll of FIG. 6. 
Sudol teaches at FIGS. 2-5 and column 15, lines 20-25 that the author of the trace track can shift position of one or more cards to change the arrangement, which in turn causes the tablet to instantiate a new version of the trace track and each of the race track primitives are stored in the primitive database 160 that include all racetrack primitives associated with a collectible card set so as to correlate observed markers 142 to known primitives. Sudol teaches that each card has been registered with a corresponding AR primitive represented by AR primitives 226A through 226E), 
recognize each of the plurality of feature point sets photographed by the photographing device (
Yuen teaches at Paragraph 0018 that fiducial markers may be combined with other physical elements of the scene and with virtual elements that may be added and Paragraph 0034 that each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and Paragraph 0053 that the markers are detected in their respective positions and at Paragraph 0056 that to cause the production or identification of markers at 154. 
Yuen teaches at Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Sudol teaches at FIGS. 2-5 and column 6m lines 44-50 that the content authoring tool 110 could include one or more sensors 112 that captures digital representation 122 of a physical environment having one or more of markers 142 placed into arrangement 140….arrangement 140 from the digital representation 122 and maps the recognized markers into a collection of inter-connectable AR object primitives…where AR content set 134 can be rendered for display on display 190. Sudol teaches at column 11, lines 30-40 that the relative distance in the physical environment between two of markers 142 could be used to influence the interaction between the two corresponding AR primitives 126….arrangement attribute that influence the function by which AR primitives 126 are coupled could include relative proximity in arrangement 140, relative orientation in arrangement 140, location in arrangement 140, movement in arrangement 140), 
determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the plurality of feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the plurality of feature point sets, the relative position and posture information being determined from shapes and sizes of the plurality of feature point sets (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0044 that the user may set the camera in one position with one perspective and then adjust the scene or model to the physical orientation of the subjects being filmed….Fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions and at Paragraph 0034 that aggregated markers may also be used for 3D digital image manipulation of 2D images and 3D models. 
Yuen teaches at Paragraph 0031 that the position of these markers relative to the AR view may be moved and the user may distort and manipulate the image by changing the positions of the markers and at Paragraph 0032 that this manipulation accentuates the image view in which the right side objects are closer to the viewer than the left side objects and at Paragraph 0033 that the markers may be moved to different positions and Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Sudol teaches at FIGS. 2-5 and column 6m lines 44-50 that the content authoring tool 110 could include one or more sensors 112 that captures digital representation 122 of a physical environment having one or more of markers 142 placed into arrangement 140….arrangement 140 from the digital representation 122 and maps the recognized markers into a collection of inter-connectable AR object primitives…where AR content set 134 can be rendered for display on display 190 and at column 7, lines 60-65 that arrangement 140 can also comprise a temporal arrangement where markers 142 can shift location, position, orientation or other configuration in time. Sudol teaches at column 11, lines 30-40 that the relative distance in the physical environment between two of markers 142 could be used to influence the interaction between the two corresponding AR primitives 126….arrangement attribute that influence the function by which AR primitives 126 are coupled could include relative proximity in arrangement 140, relative orientation in arrangement 140, location in arrangement 140, movement in arrangement 140), 
determine a first depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets (
Yuen teaches at Paragraph 0034 that aggregated markers may also be used for 3D digital image manipulation of 2D images and 3D models and at Paragraph 0035 that the sequence of images of the doll 622 may be generated and at Paragraph 0036 that the system may observe the movement of the doll and then generate the path markers 632, 634, 636 based on the actual observed path and at Paragraph 0037 the system may then scale the doll in the rendering to correspond to a scale provided by marker metadata….the scaling is done using depth values created by the marker locations. 
Yuen teaches at FIG. 6-7 and Paragraph 0089 that placing a virtual object in the scene at the location of the fiducial marker and scaling the virtual object using depth information of the image….the doll 622 is moving in the depth direction and Yuen teaches at Paragraph 0039 using the positional meta-data from the markers, such as distance or depth, elevation, positional coordinates, the doll 622 may be scaled at each marker as the user moves the model across the physical markers. Yuen teaches at Paragraph 0038 that the doll 622 may appear when superimposed over a backdrop scene 640 or the 3D model 804 and at Paragraph 0039 that the doll 622 or any other model may be scaled at each marker as the user moves the model across the physical markers. 
Yuen teaches at Paragraph 0044 that the user may set the camera in one position with one perspective and then adjust the scene or model to the physical orientation of the subjects being filmed….Fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions and at Paragraph 0034 that aggregated markers may also be used for 3D digital image manipulation of 2D images and 3D models. 
Yuen teaches at Paragraph 0031 that the position of these markers relative to the AR view may be moved and the user may distort and manipulate the image by changing the positions of the markers and at Paragraph 0032 that this manipulation accentuates the image view in which the right side objects are closer to the viewer than the left side objects and at Paragraph 0033 that the markers may be moved to different positions and Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop); and 
Based on the data of the first virtual object, the data of the second virtual object, and the viewpoint position, generate a mixed-reality image in which an image of the second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space ( 
Yuen teaches Paragraph 0038 that the doll 622 may appear when superimposed over a backdrop scene 640 or the 3D model 804 and at Paragraph 0039 that the doll 622 or any other model may be scaled at each marker as the user moves the model across the physical markers. 
Sudol teaches at FIGS. 2-5 and column 6, lines 44-50 that the content authoring tool 110 could include one or more sensors 112 that captures digital representation 122 of a physical environment having one or more of markers 142 placed into arrangement 140….arrangement 140 from the digital representation 122 and maps the recognized markers into a collection of inter-connectable AR object primitives…where AR content set 134 can be rendered for display on display 190). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sudol’s teaching that the viewpoint of the virtual camera positioned in the virtual space is coincident with the physical camera in the real space to have recognized that Yuen’s virtual camera is arranged in the same manner as Sudol. One of the ordinary skill in the art would have provided AR markers to have determined the model parameters of the virtual model object to be superimposed on the photographed image of the real space. 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets that are AR markers (
Yuen teaches at FIG. 6 and Paragraph 0034-0039 that the corner markers and the path markers are the fiducial AR markers in which an augmented reality object is superimposed based on the markers. 
Sudol teaches that each card has been registered with a corresponding AR primitive represented by AR primitives 226A through 226E. 
Sudol teaches at FIGS. 2-5 and column 6m lines 44-50 that the content authoring tool 110 could include one or more sensors 112 that captures digital representation 122 of a physical environment having one or more of markers 142 placed into arrangement 140….arrangement 140 from the digital representation 122 and maps the recognized markers into a collection of inter-connectable AR object primitives…where AR content set 134 can be rendered for display on display 190); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals or within the time interval between the successive video frames. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640. 
Sudol at least implicitly teaches prescribed time intervals in the temporal sequence of rendering the AR primitives 226 including one or more configuration parameters as a function of the arrangement of markers 242 wherein the parameters depend upon duration in time in the time modification or creation of new content of the race track. 
Sudol teaches at FIGS. 2-5 and column 6, lines 44-50 that the content authoring tool 110 could include one or more sensors 112 that captures digital representation 122 of a physical environment having one or more of markers 142 placed into arrangement 140….arrangement 140 from the digital representation 122 and maps the recognized markers into a collection of inter-connectable AR object primitives…where AR content set 134 can be rendered for display on display 190 and at column 7, lines 60-65 that arrangement 140 can also comprise a temporal arrangement where markers 142 can shift location, position, orientation or other configuration in time. Sudol teaches at column 11, lines 30-40 that the relative distance in the physical environment between two of markers 142 could be used to influence the interaction between the two corresponding AR primitives 126….arrangement attribute that influence the function by which AR primitives 126 are coupled could include relative proximity in arrangement 140, relative orientation in arrangement 140, location in arrangement 140, movement in arrangement 140).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Sudol’s teaching of associating the AR primitives relative to the position and orientation of the AR markers and Yuen’s teaching associating the AR dolls temporally with respect to position and posture of the AR markers so as to correlate the rendering of the AR primitives with the relative proximity, and relative orientation of the AR markers. One of the ordinary skill in the art would have been motivated to render the virtual object(s) in relation to the detected position and posture of the AR markers. 
Yuen/Sudol does not teach the claim limitation: “wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the first depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space”. 
Vasquez implicitly teaches the claim limitation: “determine a first depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets; 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the first depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space” (
The depth buffer is associated with the real pixels of the real image of the real structures such as the fish tank and/or the rock as the depth buffer is sized in accordance with the image of the real world including the 3D virtual model of the AR playset (Paragraph 0039-0047) wherein Vasquez teaches at Paragraph 0050 that an origin and reference frame within the AR playset is defined relative to one or more AR markers….the 3D virtual model representing the AR playset can be placed and oriented in the virtual world such that it coincides with the real world AR playset’s shape and structure. 
Vasquez teaches determining a first depth distance of the virtual fish 606 between the viewpoint position of the virtual camera and the virtual fish 606 using the plurality of AR markers, wherein a portion of the virtual fish 606 is not displayed in the mixed-reality image based on the first depth distance of the portion being located behind the rock 604. 
In other words, Vasquez teaches at Paragraph 0106 using a depth duffer to handle occlusion of virtual objects and at Paragraph 0111 that for each pixel of each virtual object, the corresponding pixel in the depth buffer is checked. If the depth buffer stores a distance value smaller than the distance from the camera to the virtual object currently being drawn, then that pixel of the virtual object is determined to be occluded. 
Vasquez teaches at FIG. 6E and Paragraph 0068-0070 that based upon the position/orientation information of the virtual model object and the position/orientation information of one or more other virtual objects, collisions and occlusions can be detected….the collision constraint is a situation when a virtual object collides with a physical object….the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space and in order to correctly depict the collision event, the arrows 506 may be drawn such that they appear embedded in the wall of the AR playset 512 and in order to correctly illustrate an occlusion interaction, the virtual fish 606 may be rendered without drawing in the area 607 occluded by the rock 604 to result in an AR image such as that shown in FIG. 6E. Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Vasquez’s teaching of mutual occlusion of the virtual object and the real object in the context of occlusion interaction to be incorporated into Yuen’s display of the AR interaction of associating the AR dolls temporally with respect to position and posture of the AR markers so as to correlate the rendering of the AR object relative to the AR markers. One of the ordinary skill in the art would have been motivated to render the virtual object(s) in relation to the detected position and posture of the AR markers. 
Yuen/Sudol does not teach the claim limitation: “wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the first depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space”. 
Sanches teaches the claim limitation: “determine a first depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets; 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the first depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space” (Sanches teaches at FIGS. 5 and 8 that when the actor in the foreground moves to the background, the mutual occlusion was achieved…the fiducial markers are placed in an AR environment with mutual occlusion Four frames (e, f, g, h) from SEQ1 show an AR environment with mutual occlusion. In order to hide the marker fixed in the real element, a coherent virtual object overlays it). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporated Sanches’s teaching into Yuen/Sudol as Yuen at least indicated at FIGS. 6-7 that the virtual dolls are generated/interpolated based on the physical model of the doll and both the virtual and physical dolls are displayed in FIGS. 6-7 in the depth directions wherein Yuen implicitly teaches that the virtual doll is occluded by the physical doll and vice versa. One of the ordinary skill in the art would have been motivated to have provided mutual occlusion between the virtual and real elements in AR environment. 
Yuen does not explicitly teach, but Sudol at least implicitly teaches prescribed time intervals in the temporal sequence of rendering the AR primitives 226 including one or more configuration parameters as a function of the arrangement of markers 242 wherein the parameters depend upon duration in time in the time modification or creation of new content of the race track. 
Additionally, Hara/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets that are AR markers; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
Hara teaches at FIG. 8 and Paragraph 0111-0115 target AR markers whose AR contents are to be displayed are extracted from AR markers included in image data based on recognition counts of the AR markers within a predetermined time period. Hara shows at FIG. 10A-10C the image 80 with AR markers which are recognized within a predetermined time period. Hara teaches at Paragraph 0106 any number of AR markers may be included in the captured image 80. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real time within predetermined frame time intervals as explicitly disclosed in Hara/Yoon/Haddadi incorporated into the detection of markers in FIG. 9 of Yuen to have detected the markers within the predetermined frame time intervals as the markers are detected in real time. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have performed the recognition and tracking of the plurality of markers in real time within the predetermined frame time intervals. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that, in response to the first virtual object and the second virtual object overlapping each other in a field-of-view range of the virtual camera when the mixed-reality image is generated, if a second depth distance of the second virtual object from the viewpoint position is larger than that of the first virtual object, the mobile terminal device generates a mixed-reality image in which the image of the second virtual object with overlapping parts removed is superimposed.  
Vasquez further teaches the claim limitation that in response to the first virtual object and the second virtual object overlapping each other in a field-of-view range of the virtual camera when the mixed-reality image is generated, if a second depth distance of the second virtual object from the viewpoint position is larger than that of the first virtual object, the mobile terminal device generates a mixed-reality image in which the image of the second virtual object with overlapping parts removed is superimposed (
The depth buffer is associated with the real pixels of the real image of the real structures such as the fish tank and/or the rock as the depth buffer is sized in accordance with the image of the real world including the 3D virtual model of the AR playset (Paragraph 0039-0047) wherein Vasquez teaches at Paragraph 0050 that an origin and reference frame within the AR playset is defined relative to one or more AR markers….the 3D virtual model representing the AR playset can be placed and oriented in the virtual world such that it coincides with the real world AR playset’s shape and structure. 
Vasquez teaches determining a first depth distance of the virtual fish 606 between the viewpoint position of the virtual camera and the virtual fish 606 using the plurality of AR markers, wherein a portion of the virtual fish 606 is not displayed in the mixed-reality image based on the first depth distance of the portion being located behind the rock 604. 
In other words, Vasquez teaches at Paragraph 0106 using a depth duffer to handle occlusion of virtual objects and at Paragraph 0111 that for each pixel of each virtual object, the corresponding pixel in the depth buffer is checked. If the depth buffer stores a distance value smaller than the distance from the camera to the virtual object currently being drawn, then that pixel of the virtual object is determined to be occluded. 
Vasquez teaches at FIG. 6E and Paragraph 0068-0070 that based upon the position/orientation information of the virtual model object and the position/orientation information of one or more other virtual objects, collisions and occlusions can be detected….the collision constraint is a situation when a virtual object collides with a physical object….the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space and in order to correctly depict the collision event, the arrows 506 may be drawn such that they appear embedded in the wall of the AR playset 512 and in order to correctly illustrate an occlusion interaction, the virtual fish 606 may be rendered without drawing in the area 607 occluded by the rock 604 to result in an AR image such as that shown in FIG. 6E. Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Vasquez’s teaching of mutual occlusion of the virtual object and the real object in the context of occlusion interaction to be incorporated into Yuen’s display of the AR interaction of associating the AR dolls temporally with respect to position and posture of the AR markers so as to correlate the rendering of the AR object relative to the AR markers. One of the ordinary skill in the art would have been motivated to render the virtual object(s) in relation to the detected position and posture of the AR markers. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the mixed reality system includes four of the plurality of feature point sets arranged in the prescribed real space, and individual feature point sets of the plurality of feature point sets have positional relationships corresponding to four vertex positions of a virtual rectangle in the prescribed real space and are arranged away from each other by a predefined distance in a vertical direction and a predefined distance in a horizontal direction. 
. Yuen further teaches the claim limitation that the mixed reality system includes four of the plurality of feature point sets arranged in the prescribed real space, and individual feature point sets of the plurality of feature point sets have positional relationships corresponding to four vertex positions of a virtual rectangle in the prescribed real space and are arranged away from each other by a predefined distance in a vertical direction and a predefined distance in a horizontal direction (Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi); 
Ishikawa US-PGPUB No. 2015/0302623 (hereinafter Ishikawa); 
Singh et al. US-PGPUB No. 2020/0129240 (hereinafter Singh); de Almeida Barreto et al. US-PGPUB No. 2020/0074748 (hereinafter Barreto); Ryan et al. US-PGPUB No. 2018/0168740 (Ryan) and Milhailescue et al. US-PGPUB No. 2016/0242744 (Milhailescue). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that at least one of the plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner. 
However, Singh further teaches at FIG. 1 and Paragraph 0062 the claim limitation that at least one of the plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner.
Ishikawa further teaches at FIG. 16 and Paragraph 0090 the claim limitation that at least one of the plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Ishikawa/Singh’s teaching of securing the AR markers to each of a plurality of rod-like bodies to have modified the attachment features of the fiducial markers of Yuen and Vasquez to have attached the fiducial markers onto the rod-like bodies. One of the ordinary skill in the art would have been motivated to have provided a rod-like body to have attached the fiducial markers. 
Under BRI, de Almeida/Ryan/Milhailescue teaches the claim limitation that one or a plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner (Barreto FIG. 4 or Ryan FIG. 6 or Mihailescu FIG. 5). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Barreto/Ryan/Mihailescue’s teaching to have modified the attachment features of the fiducial markers of Yuen and Vasquez to have attached the fiducial markers onto the rod-like bodies. One of the ordinary skill in the art would have been motivated to have provided a rod-like body to have attached the fiducial markers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi);  
Calef et al. US-PGPUB No. 2021/0236226 (hereinafter Calef based on the provisional application 62/700,700’s filing date) and Bognar et al. US-PGPUB No. 2017/0131764 (hereinafter Bognar). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of feature point sets is securely attached to a transmission member formed of a light transmitting material. 
Calef/Bognar teaches the claim limitation that each of the plurality of feature point sets is securely attached to a transmission member formed of a light transmitting material (Bognar FIG. 4 or Calef FIGS. 1-2 and Paragraph 0038 and Paragraph 0040 that the surface 102/202 is a light transmission tissue surface formed of a light transmitting material because the surface of the tissue object having a contrast agent is formed of high-reflective material such as aluminum). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have attached/affixed the fiducial markers on a surface of the object formed of light transmission material according to Calef/Bognar to have modified the attachment features of Yuen and Vasquez’s fiducial markers. One of the ordinary skill in the art would have been motivated to have provided a surface for attaching the fiducial markers. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi);  
Singh et al. US-PGPUB No. 2020/0129240 (hereinafter Singh). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of feature point sets is securely attached by using a wire.
However, Singh further teaches at FIG. 1 and Paragraph 0062 the claim limitation that each of the plurality of feature point sets is securely attached by using a wire.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have attached/affixed the fiducial markers to a rigid body for positioning the fiducial markers on a per use basis. One of the ordinary skill in the art would have been motivated to have attached the fiducial markers on a rigid body using a wire. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 

Re Claim 9: 
The claim 9 recites a non-transitory computer readable medium storing a program executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the program causes the mobile terminal device to execute: 
a step of recognizing each of the feature point sets photographed by the photographing device, 
a step of determining a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on arrangement position and posture information in the virtual space in which each of the feature point sets is arranged, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, 
a step of determining a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and 
a step of generating a mixed-reality image in which an image of a second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space, based on data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, data of the second virtual object, in the virtual space, that does not correspond to the real object, and the viewpoint position, 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, 
wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image.
The claim 9 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 

Re Claim 10: 
The claim recites a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the mobile terminal device is configured to: 
store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, store arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space, 
recognize each of the feature point sets photographed by the photographing device, 
determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, 
determine a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and 
based on the data of the first virtual object, the data of the second virtual object, and the viewpoint position, generate a mixed-reality image in which an image of the second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space,  
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, 
wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
The claim 10 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
Re Claim 11: 
The claim 11 recites a method executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the method comprises: 
a step of recognizing each of the feature point sets photographed by the photographing device, 
a step of determining a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on arrangement position and posture information in the virtual space in which each of the feature point sets is arranged, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, 
a step of determining a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and 
a step of generating a mixed-reality image in which an image of a second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space, based on data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, data of the second virtual object, in the virtual space, that does not correspond to the real object, and the viewpoint position, 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, 
wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image.
The claim 11 is in parallel with the claim 1 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 1. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 
 and Tatzgern et al. US-PGPUB No. 2012/0075433 (hereinafter Tatzgern) and Klein et al. US-PGPUB No. 2014/0100996 (hereinafter Klein). 
Re Claim 12: 
The claim 12 recites A mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a server and a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; 
the server is configured to: store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, store stores arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space; and 
the mobile terminal device is configured to: recognize each of the feature point sets photographed by the photographing device, determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, determine a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and based on the data of the first virtual object, the data of the second virtual object, and the viewpoint position, generate a mixed-reality image in which an image of the second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space, wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
The claim 12 is in parallel with the claim 1 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 1. 
With respect to the server storing the data as opposed to the mobile device storing the data, Tatzgern teaches at Paragraph 0133 that the server 130 is coupled to the database 140 that may be used for storing the data information and layouts and at Paragraph 0139 the optimized layout may be pre-computed using server 130 for a given data set from a selected number of viewpoints. Tatzgern teaches at Paragraph 0143 that the server is used for storing the 3D model information. 
With respect to the server storing the data as opposed to the mobile device storing the data, Klein teaches at Paragraph 0099 that the AR 3D model of the shopping display is identified from a plurality of AR 3D models stored at the backend server and the AR data are provided to the mobile device over the data connection to enable the mobile device to present an AR view of the shopping display that includes a 2D image of the shopping display. 
It would have been obvious to one of the ordinary skill in the art to have implemented a local storage device of Yuen in a distributed system of computers where the database of the storage device of Yuen can be implemented as a remote storage device which is connected to the rendering system of the mobile device. One of the ordinary skill in the art would have been motivated to have implemented the remote storage device on a server to have alternatively stored the data of Yuen’s local storage device of Yuen Paragraph 0059 on the remote storage device in a cloud based server in a client-server architecture. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of 
Sudol et al. US-Patent No. 9,892,560 (hereinafter Sudol); 
S. Sanches, et al., “Mutual Occlusion between Real and Virtual Elements in Augmented Reality based on Fiducial Markers”, 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Jan. 09-11 2012, pp. 49-54 (hereinafter Sanches); 
Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hara US-PGPUB No. 2016/0171773 (hereinafter Hara); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 
Re Claim 13: 
The claim 13 recites a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the mobile terminal device stores data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, store arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space, 
recognizes each of the feature point sets photographed by the photographing device, 
determines position and posture information of the first virtual object based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, 
determines a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and 
based on the data of the first virtual object and the data of the second virtual object, generates a mixed- reality image in which an image of the second virtual object according to a viewpoint position is superimposed on the photographed image of the prescribed real space, 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, 
wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image.
The claim 13 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 

Re Claim 14: 
The claim 14 recites a non-transitory computer readable medium storing a program executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system 
includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the program causes the mobile terminal device to execute 
a step of recognizing each of the feature point sets photographed by the photographing device, 
a step of determining position and posture information of a first virtual object, obtained in advance, that corresponds to a real object present in the prescribed real space and that defines the virtual space, based on arrangement position and posture information in the virtual space in which each of the feature point sets is arranged, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, 
a step of determining a depth distance between the viewpoint position of the virtual camera and the first virtual object using the plurality of feature point sets, and 
a step of generating a mixed-reality image in which an image of a second virtual object according to a viewpoint position is superimposed on the photographed image of the prescribed real space, based on data of the first virtual object and data of the second virtual object, in the virtual space, that does not correspond to the real object, 
wherein a portion of the first virtual object is not displayed in the mixed-reality image based on the depth distance of the portion of the first virtual object being located behind the real object in the prescribed real space, 
wherein the plurality of feature point sets comprise five or more of feature point sets that are AR markers, and 
wherein the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
The claim 14 is in parallel with the claim 13 in the form of a computer program product claim. The claim 14 is subject to the same rationale of rejection as the claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613